Citation Nr: 1330766	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  10-10 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which found that new and material evidence had not been received to reopen the Veteran's service connection claims for bilateral hearing loss and tinnitus.  The RO later granted service connection for tinnitus in a May 2010 rating decision.  Thus, there remains no issue for appellate consideration with respect to the tinnitus claim.  The Veteran was scheduled for a Board hearing in August 2011 but failed to report to the hearing or indicate any desire to reschedule.  Therefore, his request for a hearing is considered withdrawn.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original service connection claim for bilateral hearing loss was last denied in a July 2001 rating decision.  The Veteran did not appeal this rating to the Board; nor has he asserted clear and unmistakable error in this decision.  

2.  The evidence received since the July 2001 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The July 2001 RO rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  Since the July 2001 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening the service connection claim for hearing loss, VA's fulfillment of its duties to notify and assist need not be addressed at this time with respect to those matters. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

I.  Claim to Reopen

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2013).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).  Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

As noted above, the Veteran's service connection claim for hearing loss was last denied in a July 2001 rating decision.  A prior unappealed May 2000 rating decision is also of record.  In July 2001, the RO denied the claim on the grounds that there was no evidence of a link between the Veteran's hearing loss and any event, injury or disease in military service.  The Veteran did not appeal this determination and it is now final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

New and material evidence has been received.  Evidence added to the record since the time of the last final decision includes additional statements from the Veteran asserting exposure to acoustic trauma during service including from an artillery simulator going off near his head during basic training.  A VA examination also was provided in April 2010 in which it was noted that while in personnel the Veteran met returning soldiers on the flight line during service and was exposed to jet engine noise.  The VA examiner in April 2010 noted that the Veteran's reported hearing loss onset was in 1967, but also determined that it was at least as likely as not that the Veteran's hearing loss was not incurred in service due to the normal hearing at separation from service. 

The Board finds that the Veteran's recent statements, combined with the information contained in the VA examination report regarding onset of hearing loss, are both new and material.  That newly received evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2013).

Specifically, the newly submitted evidence tends to show that the Veteran may have hearing loss that had its onset during his military service.  This evidence was not previously considered by the RO.  Moreover, that new evidence is presumed credible for the purpose of determining whether or not to reopen the claim.

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin or aggravation of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the Veteran's claim relates to previously unestablished facts, which tend to show that his currently diagnosed hearing loss was caused or aggravated by in-service exposure to acoustic trauma.  Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110   (2010).


ORDER

New and material evidence has been received to reopen the service connection claim for bilateral hearing loss; thus the claim to this extent only is granted.



REMAND

The record shows that the Veteran has a present diagnosis of bilateral hearing loss as noted on a May 2009 VA examination report and that he has contended exposure to acoustic trauma in service from a simulated mortar blast going off right near his head during basic training in October 1966, weapons training, and meeting returning soldiers on the flight line while working in personnel.  The Veteran's military occupational specialty in service was personnel specialist.  He also earned the SPS M14 badge.  Additionally the RO granted service connection for tinnitus based on the Veteran's exposure to acoustic trauma in service.  Therefore, the Veteran's exposure to acoustic trauma in service is conceded.

The Veteran underwent a VA examination in April 2010 to address the etiology of his hearing loss disability; however, the examiner offered an inadequate and contradictory opinion.  The examiner noted in the report that the Veteran's reported hearing loss onset was in 1967; but then later in the report determined that the hearing loss was not related to military service despite the Veteran's report.  The only rationale noted was that the Veteran's hearing loss was considered normal at separation from service. 

However, VA laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the U.S. Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ." Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical question is whether the Veteran's current hearing loss disability is causally related to service.  

Additionally the examiner noted that the Veteran had mild hearing loss at entrance into service in the right ear at 4000 Hz.  For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155   (1993). 

The Veteran underwent two induction physicals in April 1964 and September 1966.  Military audiograms conducted prior to November 1967 were reported in American Standards Association (ASA) units.  VA used ASA units prior to July 1966, but in July 1966 VA adopted International Organization for Standardization (ISO) units. The military began using ISO units in November 1967.  The current VA definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.

Audiological evaluation performed during the April 1964 induction audiological evaluation showed (converted from ASA to ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
15
LEFT
20
15
15
15
10

Audiological evaluation performed during the September 1966 induction audiological evaluation showed (converted from ASA to ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
5
15
40
LEFT
30
20
10
5
30

These findings, particularly the September 1966 audiological evaluation, show that the Veteran had a bilateral hearing loss disability at entrance into service.  If the Veteran has a pre-existing disability noted at entrance to service, he cannot bring a service connection claim for hearing loss based on in-service incurrence, but only on the basis of aggravation.  VA has conceded that the Veteran was exposed to acoustic trauma in service raising the presumption of aggravation of the Veteran's hearing loss.  Therefore, the burden is on VA to establish by clear and unmistakable evidence that any aggravation in hearing loss was due to the natural progression of the disease.  See 38 C.F.R. § 3.306(a)(b).

At separation from service in August 1968 the Veteran's audiological evaluation showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
-
0
LEFT
0
5
0
-
0

The Veteran has indicated that he did not actually have an exit physical but that he was told he had hearing loss at separation from service.  It is noteworthy that the findings at separation from service are inconsistent with the findings at entrance into service, in that the separation audiological evaluation shows normal hearing in both ears.  This should be addressed by the examiner during the examination provided.

As the examination provided in April 2010 is inadequate, another VA audiological examination should be provided to address the etiology of the Veteran's hearing loss disability based on his exposure to acoustic trauma during service.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any treatment records of the Veteran related to hearing loss, dated since September 1968.  

2.  Thereafter, schedule the Veteran for a VA audiological examination with an audiologist.  The claims file must be made available to, and reviewed by, the examiner.  
		
Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should comment on the discrepancy in audiological findings on the induction physicals in April 1964 and September 1966, and the findings on separation from service in September 1966.  It is noted that the 1966 findings converted from ASA units to ISO units show that the Veteran had a bilateral hearing loss disability, but that the separation examination findings in 1968 show normal hearing in both ears.  

The examiner should note that the Veteran's exposure to acoustic trauma in the form of being exposed to a simulated mortar explosion near his head in October 1966, weapons training, and duties on the flight line welcoming returning soldiers in service is conceded.

If the examiner determines that the audiological findings in September 1966 accurately depict the presence of a bilateral hearing loss disability at entrance into service, the examiner should state whether there is clear and unmistakable evidence (obvious or manifest) that, regardless of the exposure to acoustic trauma in service, any resultant increase in hearing loss was due to the natural progress of the disease.  

If the examiner determines that the audiological findings in 1964 and 1966 are inaccurate given their inconsistency with the findings at separation from service in 1968, and that the Veteran did not in fact have a hearing loss disability at entrance into service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss had its clinical onset during active service or within one year of service separation, or is related to any in-service disease, event, or injury, including noise exposure.  

In providing this opinion, the examiner should acknowledge the Veteran's exposure to acoustic trauma in service and any statements regarding a continuity of symptomatology since service.  
  
The examiner also should note that the fact that there was no diagnosis of hearing loss in service is not, by itself, a sufficient reason to deny service connection for hearing loss.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If any of the benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


